05/15/2020
           IN THE COURT OF CRIMINAL APPEALS OF TENNESSEE
                             AT JACKSON
                    Assigned on Briefs March 24, 2020, at Knoxville

              COURTNEY R. LOGAN1 v. STATE OF TENNESSEE

                     Appeal from the Circuit Court for Lake County
                      No. 19-CR-10625 R. Lee Moore, Jr., Judge
                       ___________________________________

                             No. W2019-01215-CCA-R3-HC
                         ___________________________________


The Petitioner appeals the summary denial of his third petition for writ of habeas corpus,
in which he challenged his extradition to Mississippi. Following our review, we affirm
the judgment of the habeas corpus court pursuant to Rule 20 of the Rules of the Court of
Criminal Appeals.

  Tenn. R. App. P. 3, Appeal as of Right; Judgment of the Circuit Court Affirmed
                 Pursuant to Court of Criminal Appeals Rule 20

JOHN EVERETT WILLIAMS, P.J., delivered the opinion of the court, in which THOMAS T.
WOODALL and ROBERT L. HOLLOWAY, JR., JJ., joined.

Courtney R. Logan, pro se, Tiptonville Tennessee.

Herbert H. Slatery III, Attorney General and Reporter; T. Austin Watkins, Assistant
Attorney General; and Danny Goodman, Jr., District Attorney General for the appellee,
State of Tennessee.


                               MEMORANDUM OPINION

        The Petitioner was convicted of attempted first degree murder and employment of
a firearm during the flight or escape from the attempt to commit a dangerous felony, and
this court affirmed his convictions. State v. Cortney R. Logan, No. M2014-01687-CCA-
R3-CD, 2015 WL 5883187, at *17 (Tenn. Crim. App. Oct. 8, 2015). He committed the
offenses in Tennessee after escaping aiding his co-defendant’s escape from a Mississippi
prison. Id. at *6. The Petitioner was extradited to Mississippi by executive order after he
       1
          The Petitioner’s name has various spellings in his numerous filings. We will utilize the
spelling of the Petitioner’s name in the judgment forms.
was sentenced. Courtney R. Logan v. State, No. M2015-00725-CCA-R3-HC, 2016 WL
716818, at *1 (Tenn. Crim. App. Feb. 23, 2016). The Petitioner was convicted of five
counts of kidnapping, one count of aiding an escape, and one count of being a felon in
possession of a firearm and received seven consecutive life sentences without the
possibility of parole. Logan v. State, 192 So. 3d 1012, 1017 (Miss. App. Ct. 2015) (en
banc).

        On March 2, 2015, after having been convicted of numerous offenses in
Mississippi, the Petitioner filed his first petition writ of habeas corpus, challenging his
extradition from Tennessee to Mississippi. Id. This court affirmed the trial court’s
summary dismissal of the petition, concluding that the Petitioner’s appeal was moot
because “[a]t the time of the filing, the [P]etitioner was no longer in the custody of the
State of Tennessee, and there was no available relief for the trial court to provide to the
[P]etitioner, even if it was shown that his extradition was improper.” Courtney Logan,
2016 WL 716818, at *3 (citing McIntyre v. Traughber, 884 S.W.2d 134, 137 (Tenn.
1994)). On March 9, 2015, the Petitioner filed his second petition for writ of habeas
corpus. Courtney R. Logan v. Shawn Phillips, Warden, No. E2016-01535-CCA-R3-HC,
2017 WL 2304305, at *1 (Tenn. Crim. App. May 26, 2017). Importantly, the Petitioner
filed his petitions for writ of habeas corpus relief “long after he was extradited to
Mississippi and tried and convicted of the crimes for which he was extradited.” Id. This
court noted that the second petition was “nearly identical” to his prior habeas corpus
petition. Id. This court affirmed the habeas corpus court’s dismissal of this petition,
stating that “once a person has been returned to the demanding state, any challenge to his
extradition in this state’s courts will be considered moot.” Id. (citations omitted).

       On May 13, 2019, the Petitioner, who is now imprisoned in Tennessee, filed his
current petition for writ of habeas corpus relief. The Petitioner again challenged his
extradition to Mississippi arguing that he was deprived of his right of counsel for the
purpose of petitioning for habeas corpus relief. Additionally, the Petitioner maintained
that the Governor’s warrant was invalid and that he was never arrested pursuant to this
warrant. The habeas corpus court denied the Petitioner relief finding that the Petitioner
did not allege that the Tennessee judgments were void. Additionally, the habeas corpus
court found that the Petitioner’s only complaint was that the Tennessee trial court should
not have allowed his extradition to Mississippi.

      Article I, section 15 of the Tennessee Constitution guarantees the right to seek
habeas corpus relief. However, the grounds for the writ are very narrow. Archer v. State,
851 S.W.2d 157, 162 (Tenn.1993). Habeas corpus relief is appropriate “only when ‘it
appears upon the face of the judgment or the record of the proceedings upon which the
judgment is rendered’ that a convicting court was without jurisdiction or authority to
sentence a defendant, or that a defendant's sentence of imprisonment or other restraint has
                                           -2-
expired.” Id. at 164 (citation omitted). This court reviews the dismissal of a habeas
corpus petition de novo with no presumption of correctness given to the conclusions of
the habeas corpus court. Summers v. State, 212 S.W.3d 251, 255 (Tenn.2007).

        A person who is to be extradited to another state may apply for a writ of habeas
corpus prior to the extradition. T.C.A. § 40-9-110. However, once a person has been
returned to the demanding state, any challenge to his extradition in this state’s courts will
be considered moot. Courtney Logan, 2017 WL 2304305, at *1 (citing Percy Cooksey v.
State, No. 02C01-9507-CR-00186, 1996 WL 39361, at *1-2 (Tenn. Crim. App. Jan. 31,
1996)); see also Barton v. Norrod, 106 F.3d 1289, 1298 (6th Cir. 1997) (stating that
“[o]nce the fugitive is returned to the demanding state, the right to challenge extradition
becomes moot: the fugitive is no longer being detained by the asylum state, and so, the
legality of his or her detention there is no longer at issue”)). We note that the petition is
nearly identical to those that the Petitioner has previously filed challenging his extradition
to Mississippi. The Petitioner filed the petition long after he was extradited to
Mississippi and tried and convicted of the charges in Mississippi. Therefore, the
Petitioner’s challenge is moot, and the habeas corpus court did not err in dismissing the
petition.

      When an opinion would have no precedential value, the Court of Criminal
Appeals may affirm the judgment or action of the trial court by memorandum opinion
when the judgment is rendered or the action taken in a proceeding without a jury and
such judgment or action is not a determination of guilt, and the evidence does not
preponderate against the finding of the trial judge. See Tenn. Ct. Crim. App. R. 20. We
conclude that this case satisfies the criteria of Rule 20. We, therefore, affirm the
judgment of the habeas corpus court in accordance with Rule 20, Rules of the Court of
Criminal Appeals.




                                     JOHN EVERETT WILLIAMS, PRESIDING JUDGE




                                            -3-